Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is responsive to Applicant's Remarks and Amendment after Non-Final Rejection, filed July 12, 2021. As filed, Claims 15-16, 18, 19 are pending are pending of which claims 15, 16, 18 are amended. Claim 19  is withdrawn from consideration. Claims 1-14, 17, 20, 21 are cancelled.
Response to Remarks
Applicant’s amendments have been fully considered and are entered.  The status for each rejection and/or objection in the previous Office Action is set out below.
The rejection of claims 1, 2, 4-6, 9, 10, 15-16, 18 under 35 U.S.C. § 112  second paragraph is moot per cancellation of claims. 
The rejection of claims 1, 2, 4-6, 9, 10, 16, 18 under 35 U.S.C. § 112  first paragraph is moot per cancellation of claims. 
The rejection of claims 1, 2, 4, 6, 10, and 15 under 35 U.S.C. § 102(a)(1) and 102(a)(2) over US National Library of Medicine, Pubchem CID 54497525 is withdrawn per claim amendments.
The rejection of claims 1, 2, 4, 6, 16, 17 under 35 U.S.C. § 102(a)(1) and 102(a)(2) over by US 7,015,200, Mar.21,2006 by Mamelak et al is moot cancellation of claims.

5.The objection to claims 2, 4, 5  is moot per cancellation of said claims.

The following are modified or new grounds of rejections necessitated by Applicants’ amendment, filed on 7/12/2021, wherein the limitations in pending claims as amended now have been changed. The limitations in the amended claims have been changed and the breadth and scope of those claims have been changed.  

Claim Objections
Claim 15 is objected to because of the following informalities: the drawing of the chemical structure are illegible. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15, 16, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15  recites: “(when n is not zero)”; “(alkyl ester, where the alkyl
group is 1- 4 carbon linear or branched, saturated or non-saturated alkyl groups)”; “(O-
alkyl, alkyl group is 1- 4 carbon linear or branched, saturated or non-saturated alkyl groups)”  rendering said claim and its dependents ambiguous because is unclear if  the limitations in the parenthesis is part of said claim.

2.Regarding claim 15, the phrase " including, but not limited to" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by " including, but not limited to “ thereby rendering the scope of the claim(s) unascertainable.  
3. Claims15, 16, 18 are rejected because there are two or more plausible claim
constructions. See, e.g., Ex Parte Miyazaki 89 U.S.P.Q.2d 1207, 2008 WL 5105055
(BPAI 2008) (holding "if a claim is amenable to two or more plausible claim
constructions, the USPTO is justified in requiring the applicant to more precisely define
the metes and bounds of the claimed invention by holding the claim unpatentable under
35 U.S.C. § 112, second paragraph, as indefinite.").
Claim 15 is drawn to compounds tailored with a GH moiety, wherein “GH” stands for gamma- hydroxybutyric acid of formula shown below; however since the connectivity of the fragment with the remaining of the molecule of formulae depicted in instant claim 15 is not specified. Given that there are two possible connectivity sites (see drawing below),  have two or more plausible claim constructions, rendering said claim and its independents indefinite. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.Claims 15 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2)  as being anticipated by US 5242945; Sept. 07, 1993; (cited in PTO-892 attached herewith).
The ‘945 patent teaches compound 9-Octadecenoic acid (9Z)-, 3-carboxypropyl ester (example on col 24). acid of formula: 

RN   145437-63-4  HCAPLUS     
CN   9-Octadecenoic acid (9Z)-, 3-carboxypropyl ester  (CA INDEX NAME)
  

    PNG
    media_image2.png
    169
    799
    media_image2.png
    Greyscale


The compound of the prior art corresponds to GHB prodrug of formula 6 and formula 8 wherein R is C17 chain of instant claim 15.
Therefore, the compound of the prior art by anticipates the instant claimed invention.
2. Claim 15 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by   JP 2007091639, April 12, 2007  cited in PTO-892 attached herewith).
The ‘639 publication  teach the palmitic acid derivative ester compound  (example  4 ) shown below as displayed in Registry database: 
RN   933473-89-3  HCAPLUS     
CN   Hexadecanoic acid, 3-carboxypropyl ester  (CA INDEX NAME)
  

    PNG
    media_image3.png
    138
    729
    media_image3.png
    Greyscale

OS.CITING REF COUNT:     1     THERE ARE 1 CAPLUS RECORDS THAT CITE THIS

The compound of the prior art corresponds to GHB prodrug of formula 4 and of formula 8 wherein R is C15 alkyl chain of instant claim 15.
Therefore, the compound of the prior art by anticipates the instant claimed invention.
Conclusion
Claims 15, 16, 18 are rejected. 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622